Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 02/24/21 is acknowledged.  
2.	Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 04/05/21, 10/15/21, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.          The drawings filed on 10/15/19.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (Pub. No. 2015/0088161) in view of Larkin et al. (U.S. Pub. No. 2008/0064921). Hereafter “Hata” and “Larkin”. 
            Regarding Claim(s) 1, 8, Hata teaches 
            a first tubular body comprising an interior channel, (figure 1(b), body 1, and its interior channel containing tendon 2.  Figure 7(a), proximal body segment 1B), wherein the first tubular body is bendable between a neutral shape or a biased shape, the first tubular body being bent when in the neutral shape, ([0006], lines 12-15; [0014], lines 4; [0009], lines 1-10; [0066, 0177]; figures 1(a), 7(a), 14(A, B).  Neutral shape is not different when body 1 is not bent, and biased shape is not different when body 1 is bent);
           a second tubular body comprising a tip end, (figure 1(b), body 1, end 3, and distal end 5 is not different from a tip end.  Figure 7(a), distal body segment 1A, distal end 5 is not different from a tip end), and is bendable between a neutral shape and a biased shape, the second tubular body being bent when in the neutral shape, ([0006], lines 12-15; [0014], lines 4; [0009], lines 1-10; [0066, 0177]; figures 1(a), 7(a), 14(A, B).  Neutral shape is not different when body 1 is not bent, and biased shape is not different when body 1 is bent), wherein the first tubular body and the second tubular body are rotatable to selectively orient the tip end in multiple degrees of freedom, ([0009]); and

        However, Hata does not teach the second tubular body is translatable within the interior channel.  Larkin teaches the second tubular body is translatable within the interior channel, (figure 10, elements 1002a, 1002b, are moving within the interior channel 1004.  Figure 17, elements 1704, 1702a, 1702b are moving within the interior channel 1708.  [0172, 0201]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Hata by having the tubular body is translatable within the interior channel in order to implement inspection flexibly.
           Further, according to claim 8, Hata teaches a guide tube comprising an interior; a tubular assembly sized for insertion within, and deployable from, the interior of the guide tube, (figure 1(b), body 1 is not different from a guide tube comprising an interior with insertion of tendon 2).

            Regarding Claim(s) 2, 10, Hata teaches all the limitations of claim 1 as stated above except for the second tubular body is dependently rotatable with the first tubular body, and is independently rotatable relative to the first tubular body.  Larkin teaches the second tubular body is dependently rotatable with the first tubular body, and is independently rotatable relative to the first tubular body, (figure 5, elements 502a, 502b are not different from the second tubular body, dependently rotatable with the element 504 .  Figure 10, elements 1002a, 1002b, are not different from the second tubular body, dependently rotatable with the first element 1004.  Similarly, Figure 17, elements 1704, 1702a, 1702b dependently rotatable with the first element 1708.  

            Regarding Claim(s) 3, 11, Hata teaches the second tubular body further comprises a plurality of slots defined therein, the plurality of slots positioned in a location along the second tubular body that facilitates the selective orientation of the tip end in the additional degrees of freedom, (figures 1(c), 10(c), 13(A, B), divisions 29 is not different from a plurality of slots).

            Regarding Claim(s) 4, 12, Hata teaches the first tubular body and the second tubular body each comprise a first longitudinal section and a second longitudinal section that are selectively detachable from each other, (figures 1(a), 7(a), 11, elements 1A, 1B).  Further, Larkin also teaches this limitation, (figure 5, elements 504, 502a, 502b. Figures 10, elements 1004, 1002a, 1002b. Figure 12A, elements 1222a, 1222b, 1220. [0051, 0203, 0212, 0214]).

            Regarding Claim(s) 5, 13, although Hata does not teaches an anchoring mechanism configured to couple the first tubular body to an attachment point within the turbomachine, Larkin (figures 16(A-E), 18C, 18F, 19A-K).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Hata by having an anchoring mechanism configured to couple the first tubular body to an attachment point within the turbomachine in order to implement inspection system flexibly.



            Regarding Claim(s) 7, 14, although Hata does not teaches the first tubular body and the second tubular body are fabricated from a superelastic material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Hata reference with superelastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416.

      Regarding Claim(s) 9, although Hata does not teaches the guide tube has a diameter of less than about 1 inch, selection of a diameter range for the guide tube of less than about 1 inch or similar range is well known.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to choose appropriate heating range for t a diameter for the benefit of well operated inspection system.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
July 2, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877